{¶ 1} This cause is dismissed as having been improvidently accepted.
O’Connor, C.J., and O’Donnell, Kennedy, French, O’Neill, Fischer, and DeWine, JJ., concur.
Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and Daniel T. Van, Assistant Prosecuting Attorney, for appellant.
Robert L. Tobik, Cuyahoga County Public Defender, and Erika B. Cunliffe, Assistant Public Defender, for appellee.
Carol Hamilton O’Brien, Delaware County Prosecuting Attorney, and Douglas N. Dumolt, Assistant Prosecuting Attorney, urging reversal for amicus curiae Ohio Prosecuting Attorneys Association.
Timothy Young, Ohio Public Defender, and Charlyn Bohland, Assistant Public Defender; National Juvenile Defender Center and Nadia Natasha Seeratan; and Juvenile Law Center and Marsha L. Levick, urging affirmance for amici curiae Office of the Ohio Public Defender, National Juvenile Defender Center, and Juvenile Law Center.